Citation Nr: 0803539	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-26 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed as due to asbestos exposure.  

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to an initial rating higher than 10 percent 
for hearing loss of the
left ear. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1975 to May 1977, 
and reserve service between January 1977 and December 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Milwaukee, Wisconsin Regional Office 
(RO).   

A hearing was held in September 2006 before the undersigned 
Veterans Law Judge.  Unfortunately, the hearing tape was 
inaudible.  The veteran was afforded an opportunity to have 
another hearing, but he declined.  Accordingly, the Board 
will consider the appeal based on the evidence contained in 
the claims file.  

The claim for service connection for hearing loss of the 
right ear and the claim for a higher rating for hearing loss 
of the left ear are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the evidence shows that the veteran's 
current lung disorder was not manifested until many years 
after service, and is not related to active duty service or 
any incident therein, to include any in-service exposure to 
asbestos.


CONCLUSION OF LAW

A lung disorder, to include asbestosis, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a);38 C.F.R. § 3.159(b).  The communications, such as 
letters from the RO dated in February 2004 and April 2004 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letters specifically told the veteran to submit 
any additional evidence that he had in his possession.  The 
veteran's initial notice letter was provided prior to the 
adjudication of his claim.  Further, the veteran was provided 
notice regarding potential ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has been afforded a VA examination.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The veteran contends that the RO made a mistake by denying 
his claim for service connection for a disorder of the lungs.  
He asserts that he was exposed to asbestos of fumes from fuel 
oil during service, and these exposures lead to the 
development of breathing problems.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  With asbestos-related claims, VA 
must determine whether military records demonstrate asbestos 
exposure during service, and, if so, determine whether there 
is a relationship between asbestos exposure and the claimed 
disease. M21-1, Part VI, 7.21(d)(1).  The most common disease 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, and mesotheliomas of pleura and peritoneum, 
lung cancer and cancers of the gastrointestinal tract.  M21-
1, Part VI, 7.21(a)(1).  The clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease. M21-1, Part VI, 7.21(c).  Some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc. M21-1, Part VI, 7.21(b)(1).  The 
relevant factors discussed in the manual must be considered 
and addressed by the Board in assessing the evidence 
regarding an asbestos related claim.  See VAOPGCPREC 4-2000.  

The veteran's service medical records do not contain any 
references to a chronic lung disorder.  In reaching this 
conclusion, the Board has noted that the service medical 
records reflect that the veteran reported in June 1976 that 
he had burning pain in the chest after being exposed to 
diesel fuel.  The assessment was chemical pneumonitis.  The 
service medical records do not contain subsequent complaints 
of lung problems after that month.  A medical history given 
by the veteran in May 1977 shows that he denied having a 
chronic cough, shortness of breath, or pain or pressure in 
the chest.  The report of a medical examination given for the 
purpose of separation from service in May 1977 is negative 
for any indications of a lung disorder.  It was specifically 
noted that on clinical evaluation the lungs and chest were 
normal.  It was also noted that a chest X-ray taken in May 
1977 had been interpreted as being negative.  

The first medical evidence of a chronic lung disorder is 
dated many years after separation from service.  The current 
records do not contain any medical opinion linking the 
veteran's current lung problems to service.  On the contrary, 
records suggest that the lung problems are smoking related.  
In this regard, the report of a respiratory examination 
conducted by the VA in July 2004 shows that after reviewing 
the claims file, including the veteran's service medial 
records.  The examiner noted that the veteran had not sought 
treatment for any respiratory symptoms since leaving service.  
It was noted that the veteran started smoking at age 19, and 
still smoked a pack a day.  An X-ray revealed no pulmonary 
infiltrates, and no signs of calcified pleural plaques.  The 
examiner concluded that the veteran had a history of exposure 
to asbestos and diesel oil but no residuals.  The examiner 
further stated that it was as likely as not that the 
veteran's current pulmonary symptoms on pulmonary function 
tests were due to his continued smoking, and that there was 
no evidence of asbestos disease on his chest X-ray of PFT.   

After reviewing all of the evidence, the Board finds that the 
veteran's current lung disorder was not present until many 
years after service, and is not etiologically or causally 
related to active duty service or any incident therein.  
Specifically, there was no objective evidence of any such 
disorder in service, and no medical examiner has attributed 
the current conditions to the veteran's active service.  The 
service medical records contain no objective evidence of any 
chronic lung disorder due to asbestos exposure or exposure to 
fuel oil.  The medical evidence suggests that the veteran's 
current lung problems are due to his history of smoking.  
Although the veteran has offered his own theory that his 
current problems are related to exposure to asbestos in 
service, the mere contentions of the veteran, no matter how 
well-meaning, , will not support his claim without supporting 
medical evidence that would etiologically relate his claimed 
disabilities with an event or occurrence while in service.  
Lay persons are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Accordingly, the Board finds 
that a lung disorder, to include asbestosis, was not incurred 
in or aggravated by service.


ORDER

Service connection  for a lung disorder, claimed as due to 
asbestos exposure, is denied.  


REMAND

The veteran was previously afforded a VA audiology 
examination in June 2004.  At that time, his right ear was 
found to have hearing which was within normal limits, while 
the left ear had moderate sensorineural hearing loss.  In a 
decision of June 2004, the RO granted service connection for 
hearing loss of the left ear, and assigned a 10 percent 
initial disability rating.  The RO also denied service 
connection for hearing loss of the right ear on the basis 
that the disorder did not meet the severity requirements set 
forth in 38 C.F.R. § 3.385.

More recently, however, in a letter dated in February 2005, 
the veteran reported that his hearing was getting 
progressively worse, and was effecting his personal life and 
his occupation.  In a written statement dated in January 
2008, the veteran's representative requested that the veteran 
be afforded a hearing evaluation of both ears.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  In light of the passage of time since the 
June 2004 examination, along with the veteran's assertion 
that the hearing loss is increasing in severity, the Board 
concludes that another hearing loss examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
ear examination to determine the severity 
of any  ear disabilities which the 
veteran may currently have.  The claims 
folder, including the service medical 
records should be made available to and 
reviewed by the examiner before the 
examination.  The examiner should record 
the full history of the claimed right ear 
disorder.  Audiology testing should be 
conducted to determine whether the 
veteran's has right ear hearing loss 
currently meets the severity requirements 
of 38 C.F.R. § 3.385, as well as to 
assess the current severity of the 
service-connected hearing loss of the 
left ear.  The examiner should 
specifically comment as to the likelihood 
that any currently found hearing loss 
disability of the right ear is related to 
any incident in service.  

2.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If any 
report is deficient in any manner, it 
should be returned, along with the claims 
file, for immediate corrective action.

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


